COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-16-00079-CR

Style:          Frederick Anthony Davis v. The State of Texas

Type of motion:        Motion for rehearing


Party filing motion:   Appellant


         Appellant’s motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Justices Keyes, Bland, and Huddle.


Date: May 9, 2017